Exhibit 10.11

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE-NET

 

This Addendum to Standard Industrial/Commercial Multi-Tenant Lease- Net (the
"Addendum") is made a part of the certain Standard Industrial/Commercial
Multi-Tenant Lease - Net (the "Lease") dated as of October 24, 2006, by and
between Del Norte Farms, Inc., a California corporation ("Lessor"), and Socket
Communications, Inc., a Delaware corporation ("Lessee"). All capitalized terms
used herein not otherwise defined shall have the respective meanings ascribed to
them in the Lease.

1. Original Term. The Original Term of the Lease shall be sixty four (64)
months, commencing on such date that Lessor delivers to Lessee written notice of
"Substantial Completion" (as defined in the Work Letter Agreement) of the
"Tenant Improvements" (as defined in the Work Letter Agreement) and tenders
possession of the Premises to Lessee in the required condition (the
"Commencement Date"), and ending sixty four (64) months thereafter (the
"Expiration Date"). Notwithstanding the foregoing, if the Commencement Date
falls on any day other than the first day of a calendar month then without
limiting Lessee's obligations to commence paying rent as of the Commencement
Date, the Original Term of this Lease will be measured from the first day of the
month following the month in which the Commencement Date occurs. Lessor's Notice
of Lease Term Dates ("Notice"), in the form of Exhibit "B" attached to the
Lease, will set forth the Commencement Date and the date upon which the Original
Term of this Lease shall end and will be delivered to Lessee after Lessor
delivers possession of the Premises to Lessee in accordance with the terms of
this Lease. The Notice will be binding upon Lessee unless Lessee objects to the
Notice in writing within ten (10) days of Lessee's receipt of the Notice.

2. Early Possession. At any time after both Lessor and Lessee have been
delivered a fully signed copy of this Lease, and before the Commencement Date,
Lessee may enter into the Premises for the purposes of performing any work on
the Premises which Lessee desires to perform and which is in conformity with all
the provisions of this Lease, provided that each of the conditions is satisfied:
(i) Lessee's entry on and early possession of the Premises does not in any way
interfere with the construction of the Tenant Improvements or with any other
work or construction or other improvement work scheduled for any part of the
Building or the property on which the Building is located; (ii) Lessee delivers
to Lessor before entering on the Premises evidence of the insurance coverage
required under this Lease; (iii) Lessee at all times during Lessee's early
possession keeps the Premises and the property free of all mechanics' and
material men's liens and otherwise complies with the provisions of paragraph 7.3
of the Lease; (iv) Lessee's early possession in the manner provided in this
paragraph shall be subject to and governed by all the terms and conditions of
this Lease, excluding the payment of rent, taxes, and common area maintenance
costs, if any; and (v) Lessee complies with, at Lessee's sole expense, all
applicable laws relating to Lessee's possession. In no event shall Lessee be
entitled to conduct any business from the Premises until the Commencement Date.
Such early entry, notwithstanding the provisions of Section 3.2 of the Lease,
shall be without any obligation to pay Rent.

3. Monthly Base Rent. Monthly Base Rent during the Original Term shall be as
follows:

 

Months: Monthly Base Rent: Months 1-4 (the "Abatement Period")
Waived
Months 5 - 12
$27,291.29
Months 13-24
$28,219.56
Months 25-36
$29,222.10
Months 37-48
$30,261.77
Months 49-64
$31,301.43

 

During the Abatement Period, Lessee shall pay all additional rent provided for
in the Lease and perform or observe all other obligations of the Lessee pursuant
to the Lease, including but not limited to payment of all charges for utilities
services used in the Premises and separately metered to the Premises.

4. Option to Renew Original Term. Subject to the terms and provisions of
Paragraph 39 of the Lease, Lessee shall have one (1) option (the "Option"), to
extend the term of the Lease for a period of five (5) years with respect to the
entire Premises (the "Option Term"), upon giving Lessor written notice (the
"Option Notice") no less than 215 days prior to the expiration of the Original
Term. All terms and conditions of this Lease shall apply to the Option Term,
except for (i) the amount of initial Base Rent, (ii) the Option granted pursuant
to this Paragraph 4, (iii) the obligation of Lessor to construct the Tenant
Improvement pursuant to the terms of the Work Letter Agreement, and (iv)
Lessee's right to receive four (4) months free rent pursuant to Paragraph 3 of
this Addendum. During the Option Term, the initial Base Rent shall be adjusted
to equal to 95% of the then prevailing "Fair Market Value." For purposes of this
Addendum, Fair Market Value ?shall mean an amount equal to the rate being
charged to new lessees for comparable space in the Project and in similar
buildings, taking into consideration the value of the existing improvements
within the Premises (other than improvements paid for by Lessee) and taking into
consideration that the Option Term will not have any free rent, tenant
improvement allowance or other concessions. If Lessor and Lessee fail to reach
agreement on the option rent then each party shall make a separate determination
of the applicable option rent within thirty (30) days after Lessor's receipt of
the Option Notice, concurrently exchange such determinations and, unless Lessee
withdraws the Option Notice within five (5) business days of receipt of Lessor's
determination (which Lessee shall have the right to do by delivering written
notice thereof to Lessor), such determinations shall be submitted to "Baseball
Arbitration" as set forth herein. Unless Lessee so withdraws the Option Notice,
Lessor and Lessee shall each appoint an arbitrator who shall be a licensed MAI
appraiser who shall have been active over the five-year period ending on the
date of such appointment in the appraisal of commercial properties of a similar
nature to the Premises. The two arbitrators so appointed shall within ten (10)
days of the date of such appointment agree upon and appoint a third arbitrator
who shall be qualified under the same criteria set forth hereinabove for
qualification of the initial two arbitrators. The determination by the
arbitrators shall be limited solely to the issue of whether Lessor's or Lessee's
submitted option rent is the closest to the actual option rent as determined by
the three (3) arbitrators, taking into account the requirements set forth
herein. The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Lessor's or Lessee's submitted option rent. The decision of a majority
of the three (3) arbitrators shall be final and binding upon Lessor and Lessee
and a judgment on such decision may be rendered in a court of competent
jurisdiction. The costs of arbitration shall be paid by Lessor and Lessee
equally. Notwithstanding anything to the contrary contained herein, the Base
Rent during the Option Term shall increase each year during such option term by
such amount as determined by the parties or pursuant to the arbitration
procedure set forth above.

5. Signage. Lessee shall have the non-exclusive right to install (a) one (1)
building top identity sign on the Building (it being agreed that (i) such
building top signage shall be located as depicted on Exhibit "D" attached
hereto, (ii) except for signage containing the address of the Premises and/or
Building and any other signage required by a government entity, Lessee shall
have the exclusive right to signage on the portion of the roof of the Building
above the Premises, , and (iii) signage on the roof of the Building shall be
limited to the names of the occupants of the Building) and (b) one (1) identity
sign on the monument sign (the "Monument Sign") for the Project. The Lessor
shall construct, at its expense, the Monument Sign, and Lessee shall, at its
expense, fabricate and install its identity sign on the Monument Sign. All
building top and monument signage must (a) comply with all applicable
governmental requirements and (b) be approved in advance in writing by Lessor
based upon sign drawings prepared by and submitted by Lessee. In addition,
Lessee shall be solely responsible, both as to performance and payment of the
costs thereof, to: obtain all governmental permits and approvals required with
respect to Lessee's signage; fabricate and install Lessee's signage; clean,
maintain and repair and replace Lessee's signage as necessary to maintain the
same in a clean and good condition; remove and discard the same upon the
expiration or any earlier termination of this Lease; and repair any damage to
the buildings and/or monument(s) occasioned by Lessee's signage or removal
thereof, excluding normal wear and tear due to natural elements.

6. HVAC Maintenance and Repair. In accordance with the terms and provisions of
the Lease, Lessee's maintenance obligations include the maintenance, repair and
replacement of the heating, ventilating and air conditioning system in or
serving the Premises (the "HVAC System"). Notwithstanding the foregoing to the
contrary, if Lessee fails to properly maintain the HVAC System, Lessor may
elect, by written notice to Lessee, to maintain, repair and replace the HVAC
System. Lessee shall reimburse Lessor for Lessor's costs so incurred, together
with an amount equal to ten percent (10%) of such costs to cover Lessor's
administrative expenses. In the event Lessor makes the foregoing election, the
remainder of the terms of this Paragraph 6 shall apply. Such reimbursement may
be, at Lessor's election, retrospective or in advance based upon Lessor's
estimate of the costs to be incurred and may be in periodic installments not
more frequent than monthly. If Lessor elects to collect such reimbursement in
advance based upon an estimate of costs, at the end of each lease year Lessor
shall adjust as necessary the estimated amounts paid by Lessee to actual costs
with a billing to Lessee for any additional amount due or a credit to Lessee
against the next amounts due under the Lease equal to any amount paid by Lessee
in excess of the actual costs of Lessor hereunder. Lessor may cause the
maintenance services hereunder to be performed by a service which maintains the
system in the Premises and systems located in other tenant premises in the
Project. Unless the provider of such services allocates its charges among
individual tenant premises, Lessee's obligation hereunder shall be to reimburse
Lessor for a portion of the total cost charged as reasonably determined by
Lessor. The amounts to be reimbursed by Lessee pursuant to this Section shall be
additional rent. Lessor may at any time by written notice to Lessee elect to
cease providing maintenance of the HVAC System. After such notice, Lessee shall
maintain, repair and replace the system at Lessee's cost.

7. Assignment and Subletting. Notwithstanding anything to the contrary contained
in Paragraph 12 of the Lease, as reasonable consideration for Lessor's consent
to any assignment of this Lease or subletting of all or a portion of the
Premises, Lessee shall pay to Lessor fifty percent (50%) of any "Transfer
Premium." For purposes of this Lease, Transfer Premium means all base rent,
additional rent and other sums and other consideration in whatever form or
nature paid by the transferee to Lessee after deducting (i) the rent payable by
Lessee under this Lease (excluding the Transfer Premium) for the space which is
the subject of the assignment or subletting, and (ii) expenses for verifiable
reasonable and customary brokerage commissions, lease concessions, tenant
improvement costs, attorneys' fees and other out-of-pocket expenses actually and
reasonably incurred by Lessee in connection with the assignment or subletting
and paid to third parties. Lessee shall deliver to Lessor at the time Lessee
requests Lessor's consent pursuant to Paragraph 12 of the Lease, a complete
statement, certified by Lessee, describing in detail the computation of any
Transfer Premium that Lessee has derived or will derive from any assignment or
subletting. Notwithstanding the foregoing to the contrary, in no event shall
Lessor be entitled to any Transfer Premium in connection with the assignment of
this Lease or the sublet of all or any portion of the Premises to an "Affiliate"
or "Permitted Transferee" (as hereinafter defined) of Lessee. For purposes of
this Lease, an "Affiliate" shall mean an entity which controls, is controlled by
or under common control with Lessee. In addition, in no event shall Lessor's
consent be required in connection with the assignment of this Lease or the
sublet of all or any portion of the Premises to the following types of entities
(a "Permitted Transferee"): (a) any Affiliate of Lessee; (b) any corporation,
limited partnership, limited liability partnership, limited liability company or
other business entity in which or with which Lessee, an Affiliate of Lessee, or
their respective corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as Lessee's obligations hereunder
are assumed by the Permitted Transferee and such Permitted Transferee has
sufficient financial ability to fully perform the obligations of Lessee under
the Lease; or (c) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity which acquires
all or substantially all of Lessee's assets and/or ownership interests, so long
as such Permitted Transferee has sufficient financial ability to fully perform
the obligations of Lessee under the Lease. Lessee shall promptly notify Lessor
of any such Permitted Transfer. Lessee shall remain liable for the performance
of all of the obligations of Lessee hereunder, or if Lessee no longer exists
because of a merger, consolidation, or acquisition, the surviving or acquiring
entity shall expressly assume in writing, the obligations of Lessee hereunder.
Additionally, the Permitted Transferee shall comply with all of the terms and
conditions of this Lease. No later than the effective date of any Permitted
Transfer, Lessee agrees to furnish Lessor with (1) copies of the instrument
effecting any of the foregoing Transfers, (2) documentation establishing
Lessee's satisfaction of the requirements set forth above applicable to any such
Transfer, and (3) evidence of insurance as required under this Lease with
respect to the Permitted Transferee. The occurrence of a Permitted Transfer
shall not waive Lessor's rights as to any subsequent Transfers. No assignment of
this Lease and/or the sublease of the Premises with or without Lessor's consent,
as applicable, shall (x) release Lessee of any obligations under this Lease, or
(y) alter the primary liability of Lessee for the payment of Rent or for the
performance of any other obligations to be performed by Lessee.

8. Additional Waivers. Lessee expressly waives and releases its right to make
repairs at Lessor's expense under Sections 1932(1) and 1942 of the California
Civil Code or any other statute or rule of law now or hereafter in effect.

9. Tenant Improvements. Lessor shall construct certain improvements to the
Premises in accordance with the terms and provision of the Work Letter Agreement
attached hereto as Exhibit "E." Construction of the Tenant Improvements shall be
in accordance with all Applicable Requirements in a good and workmanlike manner,
free of defects and using new materials of good quality.

10. No Representations Regarding Lessee's Intended Use. Notwithstanding anything
to the contrary contained in the Lease or herein, Lessor's participation in the
preparation of the "Plans" (as defined in the Work Letter Agreement) or any
other plans, drawings and specifications and the construction of the Premises
shall not constitute any representation or warranty, express or implied, that
the Premises will be suitable for Lessee's intended purpose. Lessor's sole
obligation shall be to arrange the construction of the Tenant Improvements in
accordance with the requirements of Work Letter Agreement. Any additional costs
or expense required for the modification thereof to more adequately meet
Lessee's use, whether during or after Lessor's construction thereof, shall be
borne entirely by Lessee except as otherwise provided herein.

11. Building Renovations. It is specifically understood and agreed that Lessor
has made no representation or warranty to Lessee and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Lessor to Lessee
except as specifically set forth herein or in the Work Letter Agreement.
However, Lessee hereby acknowledges that Lessor is currently constructing or may
during the Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project, the Building and/or the Premises including without
limitation the parking, common areas, systems and equipment, roof, and
structural portions of the same, which Renovations may include, without
limitation, (i) installing sprinklers in the Building common areas and tenant
spaces, (ii) modifying the common areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security, and
(iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Lessor may, among
other things, erect scaffolding or other necessary structures in the Building,
limit or eliminate access to portions of the Project, including portions of the
common areas, or perform work in the Building, which work may create noise, dust
or leave debris in the Building. Lessee hereby agrees that such Renovations and
Lessor's actions in connection with such Renovations shall in no way constitute
a constructive eviction of Lessee nor entitle Lessee to any abatement of Rent.
Lessor shall have no responsibility or for any reason be liable to Lessee for
any direct or indirect injury to or interference with Lessee's business arising
from the Renovations, nor shall Lessee be entitled to any compensation or
damages from Lessor for loss of the use of the whole or any part of the Premises
or of Lessee's personal property or improvements resulting from the Renovations
or Lessor's actions in connection with such Renovations, or for any
inconvenience or annoyance occasioned by such Renovations or Lessor's actions;
provided, however, that Lessor shall remain liable for personal injury and
property damage resulting from any Renovations to the extent caused by Lessor's
negligence or willful misconduct. Notwithstanding anything in this Paragraph 11,
Lessor shall perform all Renovations in a good workmanlike manner and in a
manner that will minimize any material, adverse or unreasonable interference
with Lessee's business operations from the Premises for the Permitted Use.

12. Limitation of Liability. In consideration of the benefits accruing
hereunder, Lessee on behalf of itself and all successors and assigns of Lessee
covenants and agrees that, in the event of any actual or alleged failure, breach
or default hereunder by Lessor: (a) Lessee's recourse against Lessor for
monetary damages will be limited to the amount of Lessor's interest in the
Building including, subject to the prior rights of any mortgagee, Lessor's
interest in the rents of the Building and any insurance, condemnation and sales
proceeds payable to Lessor; (b) Except as may be necessary to secure
jurisdiction of the partnership or company, no shareholder, officer, director,
partner or member of Lessor shall be sued or named as a party in any suit or
action and no service of process shall be made against any partner or member of
Lessor; (c) No shareholder, officer, director, partner or member of Lessor shall
be required to answer or otherwise plead to any service of process; (d) No
judgment will be taken against any shareholder, officer, director, partner or
member of Lessor and any judgment taken against any partner or member of Lessor
may be vacated and set aside at any time after the fact; (e) No writ of
execution will be levied against the assets of any shareholder, officer,
director, partner or member of Lessor; (f) The obligations under this Lease do
not constitute personal obligations of the individual members, partners,
directors, officers or shareholders of Lessor, and Lessee shall not seek
recourse against the individual members, partners, directors, officers or
shareholders of Lessor or any of their personal assets for satisfaction of any
liability in respect to this Lease; and (g) These covenants and agreements are
enforceable both by Lessor and also by any partner or member of Lessor.

13. Cooperation with Transportation System Management Plan. Lessee agrees to use
its reasonable, good faith efforts to cooperate in the Transportation System
Management Plan applicable to the Project, which may be undertaken by Lessor
independently, or in cooperation with local municipalities or governmental
agencies or other property owners in the vicinity of the Building; provided the
same does not unreasonably interfere with Lessee's use of the Premises for the
Permitted Use or materially increase Lessee's obligations or decrease Lessee's
rights hereunder.

14. Rules and Regulations. Lessee agrees to faithfully observe and comply with
the "Rules and Regulations," a copy of which is attached hereto and incorporated
herein by this reference as Exhibit "C," and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Lessor. Lessor will not be responsible to Lessee for the
violation or non-performance by any other tenant or occupant of the Building of
any of the Rules and Regulations. Notwithstanding the foregoing, Lessee shall
not be required to comply with any new rule or regulation unless the same does
not unreasonably interfere with Lessee's use of the Premises for the Permitted
Use or Lessee's parking rights and does not materially increase the obligations
or decrease the rights of Lessee under the Lease.

15. Parking. So long as this Lease is in effect, Lessor grants to Lessee and
Lessee's Authorized Users (as defined below) a license to use one hundred eleven
(111) unreserved parking spaces within the Project, subject to the terms and
conditions of this Paragraph 15 and the Rules and Regulations regarding parking
contained in Exhibit "C" attached hereto. Lessee agrees to submit to Lessor or,
at Lessor's election, directly to Lessor's parking operator with a copy to
Lessor, written notice in a form reasonably specified by Lessor containing the
names, office addresses and telephone numbers of those persons who are
authorized by Lessee to use Lessee's parking permits on a monthly basis
("Lessee's Authorized Users") and shall use its good faith efforts to identify
each vehicle of Lessee's Authorized Users by make, model and license number.
Lessee agrees to deliver such notice prior to the beginning of the Term of this
Lease and to periodically update such notice as well as upon specific request by
Lessor or Lessor's parking operator to reflect changes to Lessee's Authorized
Users or their vehicles.

16. Compliance with Recorded Covenants. Lessee shall comply with the
requirements of any and all recorded covenants, conditions and/or restrictions
applicable to the Premises as of the mutual execution of the Lease, including,
without limitation, that certain Declaration of Covenants, Conditions, and
Restrictions for Stevenson Point Tech Park dated as of February 2, 2000 and that
certain Agreement to Supplemental Covenants dated as of July 10, 2000. Without
limiting the foregoing, Lessee shall participate in and comply with the terms of
the annual City of Newark Community Service Fee program directed by the City of
Newark and made applicable to the Premises.

17. Hazardous Substances. In addition to Lessee's obligations pursuant to the
terms and provisions of the Lease with respect to Hazardous Substances, Lessee
shall comply with the terms and provisions of this Paragraph 17. Lessee shall,
within five (5) days after receipt thereof, furnish to Lessor copies of all
notices and other communications received by Lessee with respect to any actual
or alleged release or discharge of any hazardous material in or about the
Premises or the Project and shall, whether or not Lessee receives any such
notice or communication, notify Lessor in writing of any discharge or release of
Hazardous Substances by Lessee or anyone for whom Lessee is responsible in or
about the Premises or the Project. In the event that Lessee is required to
maintain any hazardous materials license or permit in connection with any use
conducted by Lessee or any equipment operated by Lessee in the Premises, copies
of each such license or permit, each renewal thereof and any communication
relating to suspension, renewal or revocation thereof shall be furnished to
Lessor within five (5) days after receipt thereof by Lessee. Compliance by
Lessee with the two immediately preceding sentences shall not relieve Lessee of
any obligation of Lessee pursuant to this Paragraph and/or the other terms and
provisions of the Lease. Within 180 days prior to the expiration of this Lease
(or within thirty (30) days after any earlier expiration), Lessor may at its
election retain a hazardous materials consultant to conduct a survey or audit of
the Premises to determine whether or not Hazardous Substances introduced by
Lessee or its agents, employees or contractors are present in or about the
Premises. Lessee shall cooperate fully with Lessor and such consultant in the
conduct of any such survey or audit and shall reimburse Lessor, as additional
rent, for the costs and fees of such consultant within ten (10) days after
receipt of Lessor's invoice therefor if the consultant determines that Lessee
has violated the terms of the Lease regarding Hazardous Substances. If the audit
or survey discloses the presence of Hazardous Substances introduced by Lessee,
Lessee's remediation and indemnity obligations set forth in the Lease shall
apply to such Hazardous Substances. To the actual knowledge of Lessor as of the
date of this Lease, no Hazardous Substance is present at the Project or the
soil, surface water or groundwater thereof which is in violation of Applicable
Laws in existence as of, and as interpreted as of, the date of this Lease.
Subject to Section 6.2 and the other provisions of the Lease, Lessor hereby
consents to Lessee's use of the Hazardous Substances as described in Exhibit "F"
hereto and of normal office and cleaning supplies, in all cases in amounts and
otherwise in compliance with Applicable Laws.

18. Delay in Possession. In addition to the terms and provisions of Section 3.3
of the Lease, in the event that Lessor does not deliver possession of the
Premises to Lessee on or before January 24, 2007 (the "Anticipated Completion
Date") with the Tenant Improvements Substantially Completed, which date shall be
extended by one (1) day for each day the Commencement Date is actually delayed
due to "Tenant Delays" (as defined in the Work Letter), Lessor shall not be in
default hereunder, but for the period from and after the Anticipated Completion
Date (as extended) until the date which is seven (7) days after Lessor delivers
possession of the Premises to Lessee with the Tenant Improvements Substantially
Completed (such period shall be referred to herein as the "Holdover Period"),
Lessor shall reimburse Lessee for the "holdover rent" actually paid by Lessee
during the Holdover Period, not to exceed Thirty Thousand Dollars ($30,000.00)
per month. For purposes of this Section 18, "holdover rent" shall mean the
increased portion of the base rent paid by Lessee for its premises located at
37400 Central Court, Newark, CA (the "Former Premises") as a result of Lessee
occupying the Former Premises beyond the Anticipated Completion Date. Lessor
acknowledges that rather than holding over without the consent of the landlord
of the Former Premises, Lessee may (a) negotiate an extension of its lease
thereof to cover the holdover period, or (b) lease space at another location, in
which event Lessor shall reimburse Lessee for the rent actually paid by Lessee
during the Holdover Period pursuant to such extension or new lease up to the
amount of the "holdover rent" which would have been paid for the Former Premises
pursuant to Lessee's existing lease agreement for the Former Premises, not to
exceed Thirty Thousand Dollars ($30,000.00) per month.

Lessee will use commercially reasonable, good faith efforts to coordinate its
holdover with the landlord for the Former Premises so that Lessee's holdover and
holdover rental obligations will terminate upon the date which is seven (7) days
after Lessor delivers possession of the Premises to Lessee with the Tenant
Improvements Substantially Completed (the "Delivery Date"), however the parties
acknowledge that, despite Lessee's commercially reasonable, good faith efforts,
Lessee may be required to pay holdover rent for periods beyond the Delivery
Date. If (a) Lessor delivers possession of the Premises to Lessee with the
Tenant Improvements Substantially Completed, and (b) Lessee is obligated to pay
holdover rent for the Former Premises beyond the Delivery Date, then the
Abatement Period shall be extended, on the terms and conditions set forth in
Section 3 of this Addendum, by 1 day for each day beyond the Delivery Date that
Lessee is obligated to pay holdover rent for the Former Premises, not to exceed
an aggregate of thirty (30) days.

19. Reasonable Expenditures. Any expenditure by a party permitted or required
under the Lease, for which such party is entitled to demand and does demand
reimbursement from the other party, shall be limited to the fair market value of
the goods and services involved, shall be reasonably incurred, and shall be
substantiated by documentary evidence available for inspection and review by the
other party or its representative during normal business hours.

20. Notices. A copy of all notices delivered to Lessor pursuant to Section 23 of
the Lease shall be delivered to: Friedman & Solomon LLP, 9665 Wilshire
Boulevard, Suite 810, Beverly Hills, CA 90212, Attention: Robert E. Solomon,
Esq.

21. Modifications to Other Lease Terms. The following provisions of the Lease
are amended on the terms set forth below:

2.10 Common Areas - Changes. In the exercise of Lessor's right to make changes
to the Common Area, Lessor shall make such changes in a manner that will
minimize any material, adverse or unreasonable interference with Lessee's
business operations from the Premises for the Permitted Use.

4.2 Common Area Operating Expenses. "Common Area Operating Expenses" shall not
include and Lessee shall in no event have any obligation to perform or to pay
directly, or to reimburse Lessor for, all or any portion of the following
repairs, maintenance, improvements, replacements, premiums, claims, losses,
fees, charges, costs and expenses (collectively, "Costs"): (a) Costs occasioned
by casualties or condemnation; (b) Costs to correct any construction defect in
the Project or to comply with any Applicable Requirements applicable to the
Project on the Commencement Date; (c) Costs incurred in connection with the
presence of any Hazardous Substance located in, on or about the Project except
to the extent caused by Lessee or its employees, agents, invitees or contractors
(which costs shall be solely the responsibility of Lessee); (d) Costs which
could properly be capitalized under generally accepted accounting principles,
except to the extent amortized over the useful life of the capital item in
question; (e) any management fee except as expressly permitted under Section 4.2
of the Lease; (f) earthquake insurance premiums (except that if earthquake
insurance coverage is required by any lender of Lessor, then, notwithstanding
the foregoing, the premiums for such coverage shall be included in Common Area
Operating Expenses), insurance deductibles in excess of $25,000 and co-insurance
payments; (g) Costs to repair the structural portions of the Building; and (h)
reserves. In addition, Lessee's Share of Common Area Operating Expenses for the
2007 Calendar Year shall not exceed $91,342.26 per annum, in the aggregate.

7.2. Maintenance. Lessor shall maintain, repair and replace any portions of the
electrical, plumbing, sewer or mechanical systems that (a) are located outside
the demising walls of the Premises and (b) do not exclusively serve the
Premises, and in all other cases Lessee shall maintain, repair and replace such
systems at Lessee's sole cost and expense. To the extent that a repair or
replacement to the Building is covered by a warranty, Lessor shall use
commercially reasonable efforts to enforce that warranty.

9. Damage; Condemnation. If the Premises are damaged by any peril, Lessee shall
have the option to terminate the Lease if the Premises cannot be (as reasonably
estimated by a contractor engaged by Lessor), or are not in fact, fully restored
by Lessor to their prior condition (except for Lessee's Trade Fixtures or Lessee
owned Alterations and Utility Installations) within three hundred sixty (360)
days after the condemnation or damage (the "Outside Restoration Date") by
written notice delivered to Lessor within thirty (30) days after Lessee's
receipt of a written estimate from Lessor's contractor of the restoration
period, or within ten (10) days after the Outside Restoration Date (but prior to
such restoration of the Premises), as applicable.

10.1. Real Property Taxes. If Lessor may pay any special assessment in
installments without incurring penalty, charges, or other out-of-pocket costs
(other than normal interest costs), then Lessor agrees to so pay such special
assessment in installments.

13.3 Inducement Recapture. If there is a Breach by Lessee and Lessor terminates
the Lease as a result thereof (a) during the first 12 months of the Lease, then
the aggregate Monthly Base Rent waived by Lessor during the Abatement Period
shall be immediately due and payable by Lessee; (b) during the 2nd lease year of
the Lease, then 3/4ths of the aggregate Monthly Base Rent waived by Lessor
during the Abatement Period shall be immediately due and payable by Lessee; (c)
during the 3rd lease year of the Lease, then 1/2 of the aggregate Monthly Base
Rent waived by Lessor during the Abatement Period shall be immediately due and
payable by Lessee, and (d) during the 4th lease year of the Lease, then 1/4th of
the aggregate Monthly Base Rent waived by Lessor during the Abatement Period
shall be immediately due and payable by Lessee. Lessee's obligations hereunder
shall survive the termination of the Lease.

13.4 Late Charge. Lessor shall not assess a late charge or interest for the
first time in any twelve (12) month period that Lessee fails to pay an amount
owed by Lessee under the Lease when due, provided Lessee pays the same within
three (3) business days after written notice from Lessor that such amount was
not paid when due.

22. Conflicts. To the extent of any conflicts or inconsistencies between the
terms and provisions of this Addendum and the terms and provisions of the Lease,
the terms and provisions of this Addendum shall control.

[Signatures on Next Page]

 

LESSOR: LESSEE:     Del Norte Farms, Inc., a Socket Communications, Inc., a
California corporation Delaware corporation     By: /s/ Bernard Huberman By: /s/
David Dunlap Name: Bernard Huberman Name: David W. Dunlap Title: President
Title: CFO     By: By: Name: Name: Title: Title:

 

 

 

EXHIBIT "B"

NOTICE OF LEASE TERM DATES

 

To:_________________________________________________

Date:_______________________________________________

Re: Lease dated __________________________________, 20___ (the "Lease"), between
______________________________, Lessor, and __________________________, Lessee,
concerning

Suite _________ located at ________________________________ (the "Premises").

 

To Whom It May Concern:

In accordance with the subject Lease, we wish to advise and/or confirm as
follows:

1. That the Premises have been accepted by the Lessee as being substantially
complete in accordance with the subject Lease and that there is no deficiency in
construction except as may be indicated on the "Punch-List" prepared by Lessor
and Lessee, a copy of which is attached hereto.

2. That the Lessee has possession of the subject Premises and acknowledges that
under the provisions of the Lease the Commencement Date is ____________________,
and the Original Term of the Lease will expire on ________________________.

3. That in accordance with the Lease, rent commenced to accrue on
___________________.

4. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
_________________________ ______________________ at
_____________________________________________



LESSOR:   Del Norte Farms, Inc., a California corporation   By:
__________________________________ Print Name:____________________________ Print
Title:_____________________________

 

 

 

 

 

SAMPLE ONLY

[NOT FOR EXECUTION]

 

 

EXHIBIT "C"

RULES AND REGULATIONS

A. General Rules and Regulations. The following rules and regulations govern the
use of the Building and the Common Areas. Lessee will be bound by such rules and
regulations and agrees to cause Lessee's Authorized Users, its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to observe
the same.

1. Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside of the Building
without the prior written consent of Lessor. Lessor will have the right to
remove, at Lessee's expense and without notice, any sign installed or displayed
in violation of this rule. All approved signs or lettering on doors and walls
are to be printed, painted, affixed or inscribed at the expense of Lessee and
under the direction of Lessor by a person or company designated or approved by
Lessor.

2. If Lessor objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Lessee will immediately discontinue
such use. Lessee agrees not to place anything against or near glass partitions
or doors or windows, which may appear unsightly from outside the Premises
including from within any interior common areas.

3. Lessee will not obstruct any sidewalks, halls, passages, exits, entrances or
stairways of the Building. The halls, passages, exits, entrances and stairways
are not open to the public, but are open, subject to reasonable regulations, to
Lessee's business invitees. Lessor will in all cases retain the right to control
and prevent access thereto of all persons whose presence in the reasonable
judgment of Lessor would be prejudicial to the safety, character, reputation and
interest of the Project and its Lessees, provided that nothing herein contained
will be construed to prevent such access to persons with whom any Lessee
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal or unlawful activities. Except in connection with the
maintenance of the HVAC Systems, no Lessee and no employee or invitee of any
Lessee will go upon the roof of the Building.

4. Lessor expressly reserves the right to absolutely prohibit solicitation,
canvassing, distribution of handbills or any other written material, peddling,
sales and displays of products, goods and wares in all portions of the Building
except as may be expressly permitted under the Lease. Lessor reserves the right
to restrict and regulate the use of the common areas of the Building by invitees
of Lessees providing services to Lessees on a periodic or daily basis. Such
restrictions may include limitations on time, place, manner and duration of
access to a Lessee's premises for such purposes. Without limiting the foregoing,
Lessor may require that such parties use halls, passageways and stairways for
such purposes to preserve access within the Building for Lessees and the general
public.

5. Intentionally Omitted..

6. Lessee will be responsible for all persons for whom it requests passes and
will be liable to Lessor for all acts of such persons. Lessor will not be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person. Lessor reserves the right to prevent access to the
Building in case of invasion, mob, riot, public excitement or other commotion by
closing the doors or by other appropriate action.

7. The directory of the Building, if any, will be provided exclusively for the
display of the name and location of Lessees only and Lessor reserves the right
to exclude any other names therefrom.

8. Lessor will furnish Lessee, free of charge, with two keys to each entry door
lock in the Premises. Lessor may make a reasonable charge for any additional
keys. Lessor shall not alter any lock or install a new additional lock or bolt
on any door of the Premises without providing Lessor with a key for the same.
Lessee, upon the termination of its tenancy, will deliver to Lessor the keys to
all doors which have been furnished to Lessee, and in the event of loss of any
keys so furnished, will pay Lessor therefor.

9. If Lessee requires telegraphic, telephonic, burglar alarm, satellite dishes,
antennae or similar services, it will first obtain Lessor's approval, and comply
with, Lessor's reasonable rules and requirements applicable to such services,
which may include separate licensing by, and fees paid to, Lessor (provided
there will be no separate licensing or fees for normal security or telephone
systems).

10. Intentionally Omitted.

11. Lessee will not place a load upon any floor of the Premises, which exceeds
the load per square foot, which such floor was designed to carry and which is
allowed by law. Lessor will have the right to reasonably prescribe the weight,
size and position of all safes, heavy equipment, files, materials, furniture or
other property brought into the Building. Heavy objects will, if considered
necessary by Lessor, stand on such platforms as determined by Lessor to be
necessary to properly distribute the weight, which platforms will be provided at
Lessee's expense. Business machines and mechanical equipment belonging to
Lessee, which cause noise or vibration that may be transmitted to the structure
of the Building or to any space therein to such a degree as to be objectionable
to any Lessees in the Building or Lessor, are to be placed and maintained by
Lessee, at Lessee's expense, on vibration eliminators or other devises
sufficient to eliminate noise or vibration. Lessee will be responsible for all
structural engineering required to determine structural load, as well as the
expense thereof. The persons employed to move such equipment in or out of the
Building must be reasonably acceptable to Lessor. Lessor will not be responsible
for loss of, or damage to, any such equipment or other property from any cause,
and all damage done to the Building by maintaining or moving such equipment or
other property will be repaired at the expense of Lessee.

12. Lessee will not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Lessee will not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Lessor or other occupants of the Building by reason of noise,
odors or vibrations, nor will Lessee bring into or keep in or about the Premises
any birds or animals.

13. Without the prior written consent of Lessor, which Lessor may deny with or
without cause, Lessee will not use the name, photograph or likeness of the
Building in connection with or in promoting or advertising the business of
Lessee except as Lessee's address.

14. Lessee will close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and lighting or gas before Lessee
and its employees leave the Premises. Lessee will be responsible for any damage
or injuries sustained by other Lessees or occupants of the Building or by Lessor
for noncompliance with this rule.

15. The toilet rooms, toilets, urinals, wash bowls and other apparatus will not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the Lessee who, or whose employees or invitees, break this rule.
Cleaning of equipment of any type is prohibited. Shaving is prohibited.

16. Lessee will not use the Premises for any business or activity other than
that specifically provided for in this Lease. Lessee will not conduct, nor
permit to be conducted, either voluntarily or involuntarily, any auction upon
the Premises without first having obtained Lessor's prior written consent, which
consent Lessor may withhold in its sole and absolute discretion.

17. Lessee will not install any radio or television antenna, loudspeaker,
satellite dishes or other devices on the roof(s) or exterior walls of the
Building.

18. Except for the ordinary hanging of pictures and wall decorations, Lessee
will not mark, drive nails, screw or drill into the partitions, woodwork or
plaster or in any way deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations. Lessor
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Lessee will not cut or
bore holes for wires. Lessee will not affix any floor covering to the floor of
the Premises in any manner except as approved by Lessor or as permitted under
the Lease. Lessee shall repair any damage resulting from noncompliance with this
rule.

19. Lessee will not install, maintain or operate upon the Premises any vending
machines without the written consent of Lessor.

20. Lessee will not place in any trash box or receptacle any material, which
cannot be disposed of in the ordinary and customary manner of trash and garbage
disposal.

21. The Premises will not be used for lodging or for the storage of merchandise
held for sale to the general public, or for lodging or for manufacturing of any
kind, nor shall the Premises be used for any improper, immoral or objectionable
purpose. No cooking will be done or permitted on the Premises without Lessor's
consent, except the use by Lessee of Underwriters' Laboratory approved equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
and the use of a microwave oven for employees use will be permitted, provided
that such equipment and use is in accordance with all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.

22. Intentionally Omitted.

23. Lessee agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Lessor or any governmental agency.

24. Lessee assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

25. To the extent Lessor reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
lessees in the Building, Lessor may do so subject to reasonable,
non-discriminatory additional rules and regulations.

26. Lessor may prohibit smoking in the Building and may require Lessee and any
of its employees, agents, clients, customers, invitees and guests who desire to
smoke, to smoke within designated smoking areas within the Project.

27. These Rules and Regulations are in addition to, and will not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease. Lessor may waive any one or more of
these Rules and Regulations for the benefit of Lessee or any other Lessee, but
no such waiver by Lessor will be construed as a waiver of such Rules and
Regulations in favor of Lessee or any other Lessee, nor prevent Lessor from
thereafter enforcing any such Rules and Regulations against any or all of the
Lessees of the Building.

28. Lessor reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Building
and for the preservation of good order therein. Lessee agrees to abide by all
such Rules and Regulations herein above stated and any additional reasonable and
non-discriminatory rules and regulations, which are adopted. Lessee is
responsible for the observance of all of the foregoing rules by Lessee's
employees, agents, clients, customers, invitees and guests.

B. Parking Rules and Regulations. The following rules and regulations govern the
use of the parking facilities, which serve the Building. Lessee will be bound by
such rules and regulations and agrees to cause its employees, subtenants,
assignees, contractors, suppliers, customers and invitees to observe the same:

1. Lessee will not permit or allow any vehicles that belong to or are controlled
by Lessee or Lessee's employees, subtenant, customers or invitees to be loaded,
unloaded or parked in areas other than those designated by Lessor for such
activities. No vehicles are to be left in the parking areas overnight for
extended periods and no vehicles are to be parked in the parking areas other
than normally sized passenger automobiles, motorcycles and pick-up trucks
(although trucks or shipping containers may be parked in the loading areas). No
extended term storage of vehicles is permitted.

2. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

3. All directional signs and arrows must be observed.

4. The speed limit within all parking areas shall be five (5) miles per hour.

5. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles or
on ramps; (c) where "no parking" signs are posted; (d) in cross-hatched areas;
and (e) in such other areas as may be designated from time to time by Lessor.

6. Lessor reserves the right, without cost or liability to Lessor, to tow any
vehicle if such vehicle's audio theft alarm system remains engaged for an
unreasonable period of time.

7. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

8. Lessor may refuse to permit any person to park in the parking facilities who
violates these rules with unreasonable frequency, and any violation of these
rules shall subject the violator's car to removal, at such car owner's expense.
Lessee agrees to use its best efforts to acquaint its employees, subtenants,
assignees, contractors, suppliers, customers and invitees with these parking
provisions, rules and regulations.

9. Parking stickers, access cards, or any other device or form of
identification, if any, supplied by Lessor as a condition of use of the parking
facilities shall remain the property of Lessor. Parking identification devices,
if utilized by Lessor, must be displayed as requested and may not be mutilated
in any manner. The serial number of the parking identification device may not be
obliterated. Parking identification devices, if any, are not transferable and
any device in the possession of an unauthorized holder will be void.

10. Lessor has the right to exclude any vehicle from the parking facilities that
does not have a parking identification device or valid access card. Any parking
identification device or access card which is reported lost or stolen and which
is subsequently found in the possession of an unauthorized person will be
confiscated and the illegal holder will be subject to prosecution.

11. All damage or loss claimed to be the responsibility of Lessor must be
reported, itemized in writing and delivered to Lessor within ten (10) business
days after any claimed damage or loss occurs. Any claim not so made is waived.
Lessor is not responsible for damage by water or fire, or for the acts or
omissions of others, or for articles left in vehicles. In any event, the total
liability of Lessor, if any, is limited to Two Hundred Fifty Dollars ($250.00)
for all damages or loss to any car. Lessor is not responsible for loss of use.

12. Lessor reserves the right, without cost or liability to Lessor, to tow any
vehicles, which are used or parked in violation of these rules and regulations.

13. Lessor reserves the right from time to time to modify and/or adopt such
other reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems reasonably necessary for the operation of the parking
facilities.

 

 

 

EXHIBIT "D"

SIGNAGE LOCATION

[SEE ATTACHED]

 

 

 

 

EXHIBIT "E"

WORK LETTER AGREEMENT

 

1. TENANT IMPROVEMENTS. Lessor shall construct and, except as provided below to
the contrary, pay for the entire cost of constructing the tenant improvements
("Tenant Improvements") described by the plans and criteria specifications
identified in Schedule "1" attached hereto (the "Plans"). Lessee may request
changes to the Plans provided that (a) the changes shall not be of a lesser
quality than Lessor's standard specifications for tenant improvements for the
Building (the "Standards"); (b) the changes conform to applicable governmental
regulations and necessary governmental permits and approvals can be secured; (c)
the changes do not require building service beyond the levels normally provided
to other tenants in the Building; (d) the changes do not have any adverse affect
on the structural integrity or systems of the Building; (e) the changes will
not, in Lessor's opinion, unreasonably delay construction of the Tenant
Improvements; and (f) Lessor has determined in its reasonable discretion that
the changes are of a nature and quality consistent with the overall objectives
of Lessor for the Building. If Lessee requests a change in the Plans, then
Lessor shall provide Lessee with an estimate of the increase in the total cost
of the Tenant Improvements and any delay in the Substantial Completion of the
Tenant Improvements as a result thereof. As a condition to the effectiveness of
Lessor's approval of Lessee's requested change, Lessee shall pay to Lessor upon
demand by Lessor the actual increased cost of the Tenant Improvements
attributable to such change and upon Lessor's receipt of such payment, Lessor
shall proceed with such change. To the extent any such change results in a delay
of completion of construction of the Tenant Improvements, then such delay shall
constitute a delay caused by Lessee as described below. Tenant Improvements does
not include Lessee's signage, furniture, trade fixtures and/or equipment.

2. CONSTRUCTION OF TENANT IMPROVEMENTS. Upon Lessee's payment to Lessor of the
total amount of the increased cost of the Tenant Improvements due to any changes
to the Plans, if any, and Lessor's receipt of all required building permits,
Lessor's contractor shall commence and diligently proceed with the construction
of the Tenant Improvements, subject to Tenant Delays (as described in Section 4
below) and Force Majeure Delays (as described in Section 5 below). Promptly upon
the commencement of the Tenant Improvements, Lessor shall furnish Lessee with a
construction schedule letter setting forth the projected completion dates
therefor and showing the reasonable deadlines for any actions required to be
taken by Lessee during such construction, and Lessor may from time to time
during construction of the Tenant Improvements reasonably modify such schedule.

3. SUBSTANTIAL COMPLETION; DELIVERY OF POSSESSION.

(a) Substantial Completion; Punch-List. The Tenant Improvements shall be deemed
to be "substantially completed" when Lessor: (a) is able to provide Lessee
reasonable access to the Premises; (b) has substantially completed the Tenant
Improvements in accordance with the Plans, other than decoration and minor
"punch-list" type items and adjustments which do not materially interfere with
Lessee's access to or use of the Premises; and (c) has obtained a temporary
certificate of occupancy or other required equivalent approval from the local
governmental authority permitting occupancy of the Premises; provided, however,
that if substantial completion of the Tenant Improvements is delayed as a result
of any Tenant Delays described in Section 4 below then, notwithstanding anything
in the Lease or this Addendum to the contrary and subject to the Abatement
Period, Lessee's rental obligations and the time period for calculating the term
of the Lease shall commence as of the date the Tenant Improvements would have
been substantially completed but for such Tenant Delays, and provided further
that if substantial completion of the Tenant Improvements is delayed as a result
of any Force Majeure Delays described in Section 5 below, then the substantial
completion of the Tenant Improvements shall be subject to extension for such
Force Majeure Delays. Within five (5) business days after such substantial
completion, Lessee shall conduct a walk-through inspection of the Premises with
Lessor and provide to Lessor a written punch-list specifying those decoration
and other punch-list items which require completion, which items Lessor shall
thereafter diligently complete; provided, however, that Lessee shall be
responsible, at Lessee's sole cost and expense, for the remediation of any items
on the punch-list caused by Lessee's acts or omissions. The term "substantial
completion" shall have the same meaning as the term "substantially completed."

(b) Delivery of Possession. Lessor agrees to deliver possession of the Premises
to Lessee when the Tenant Improvements have been substantially completed in
accordance with Section (a) above.

4. TENANT DELAYS. For purposes of this Work Letter Agreement, "Tenant Delays"
shall mean any delay in the completion of the Tenant Improvements resulting from
any or all of the following: (a) Lessee's failure to timely perform any of its
obligations pursuant to this Work Letter Agreement, including any failure to
complete, on or before the due date therefor, any action item which is Lessee's
responsibility pursuant to the Work Schedule or any schedule delivered by Lessor
to Lessee pursuant to this Work Letter Agreement; (b) Lessee's changes to the
Plans; (c) Lessee's request for materials, finishes, or installations which are
not readily available or which are incompatible with the Standards; (d) any
delay of Lessee in making payment to Lessor for Lessee's share of any costs in
excess of the cost of the Tenant Improvements as described in the Plans; or (e)
any other act or failure to act by Lessee, Lessee's employees, agents,
architects, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Lessee which continues
for more than one (1) business day after written notice from Lessor.

5. FORCE MAJEURE DELAYS. For purposes of this Work Letter, "Force Majeure
Delays" shall mean any actual delay beyond the reasonable control of Lessor in
the construction of the Tenant Improvements, which is not a Tenant Delay and
which is caused by any of the causes described in Section 28.D of the Lease.

 

 

 

SCHEDULE "1"

to

EXHIBIT E

PLANS

 

1. Sheet P-2, Floor Plan (Scheme 5), prepared by CRJ Architects, Inc., dated
9/28/06.

2. Sheet P-3, Ceiling Plan (Scheme 5), prepared by CRJ Architects, Inc., dated
9/28/06.

 

 

EXHIBIT F

PERMITTED HAZARDOUS SUBSTANCES

 

Acetone

Nitrous-Oxide

Rubbing Alcohol

Solder Flux

Flux Cleaner

Super Glue

Silicon Sealer

Spray paint

Goo-Gone Adhesive Cleaner

Radio Shack Anti-Static Glass and Plastic Cleaner

"Static Guard" Lens Cleaner




 

 

 

 



 






